SMITH, Circuit Judge.
I concur in the result reached by the majority, affirming the convictions of all the defendants, except the convictions of Narducci and Tarlentino on Counts IV and V, which are reversed.
On Count II, the majority holds San-tore as an aider and abettor under 18 U. S.C. § 2, applying the presumption of knowledge of illegal importation supplied by 21 U.S.C.A. § 174 to Santore on the theory that the statute makes the possession of the principal that of the aider and abettor, although not of mere facilitators or accessories after the fact. Under the circumstances here, the statute may well be held applicable to Santore as an aider and abettor, although reliance on it is not here essential since he had actual knowledge of illegal importation. Here possession is not an essential element of the crime of selling, transporting or concealing, but knowledge of illegal importation is, and possession raises the presumption of such knowledge. I agree that if possession by a principal is an essential part of a particular sale, concealment, etc. (or conspiracy to sell or conceal), and such possession by the principal is known to his partner in the enterprise to be essential to the sale or concealment toward which he has conspired or in which he has taken a purposive part as an aider or abettor, the possession of one should be attributed to the other and the presumption brought into play, both in the establishment of the necessary scienter on the conspiracy count and on the substantive counts.
We need not determine whether there may be situations where one could be a facilitator or aider and abettor of a sale or concealment without knowledge of possession by his principal, for such knowledge was plainly had by Santore and Lo Piccolo on Count II. Moreover, even without the aider and abettor statute, possession by one partner in a common scheme such as the scheme to distribute narcotics which was the essential core of the conspiracy proved here, where possession by one of the partners on the occasion in question was a necessary part *83of the common scheme, is the possession of all the partners. Cf. Pinkerton v. United States, 1946, 328 U.S. 640, 66 S.Ct. 1180, 90 L.Ed. 1489; Poliafico v. United States, 6 Cir., 1956, 237 F.2d 97, 116; Carpenter v. United States, 4 Cir., 1959, 264 F.2d 565, 572. This is an actual physical possession by the partnership. Santore was more than a fringe member of the conspiracy. He brought the plan into being. Possession by any of the partners, necessary to fruition of the plan, should be held his possession. I agree that the statutory presumption may be applied to Santore, and also, that both Santore and Casella were shown to have actual knowledge of the importation, so that their convictions on Count II may be upheld regardless of the statutory presumption.
As to Lo Piccolo on Count II, it is doubtful if the proof supports a finding of personal possession by him in his apartment, but I agree that the aider and abettor statute as well as partnership in the common scheme, which required possession in Orlando on this occasion, makes the actual possession by Orlando that of Lo Piccolo.
Tarlentino and Narducci were involved in the single attempt on the evening of January 20 to pick up a package from the trunk of Napolitano’s car. They are not sufficiently shown to have knowledge of the common scheme. There is no evidence that they had actual possession or control of the package other than Nar-ducci’s momentary contact, and lacking knowing participation in the partnership, possession by others is not possession by Tarlentino or Narducci. Nor is there evidence that they had actual knowledge of the heroin content of the package or that it had been imported contrary to law.
I concur, therefore, in the reversal of the convictions of Tarlentino and Nar-ducci on Counts IY and V.